Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Anthony Austin, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Austin v. Fed. Bureau of Prisons, No. 6:09-cv-00485-MBS, 2010 WL 412815 (D.S.C. Jan. 27, 2010). We dispense with oral argument because the *276facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.